Citation Nr: 0935848	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-32 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Loma Linda, 
California



THE ISSUE

Entitlement to payment or reimbursement for medical services 
provided by San Antonio Community Hospital (SACH), on April 
27, 2008.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran had active service from December 1985 to March 
1988.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 decision by the Department of 
Veterans Affairs Medical Center (VAMC) in Loma Linda, 
California.  In May 2009, the Veteran testified at a Travel 
Board hearing held before the undersigned Veterans Law Judge 
at the Los Angeles, California Regional Office (RO).


FINDINGS OF FACT

The Veteran was provided medical services by SACH, on April 
27, 2008; however, the Loma Linda VAMC was feasibly available 
to provide the necessary care.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
services provided by SACH), on April 27, 2008, pursuant to 
the Millennium Bill Act have not been met.  38 U.S.C.A. §§ 
1725, 1728, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A VCAA letter was issued in September 2008 which satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although the notification 
letter was not sent prior to the initial adjudication of the 
claimant's claim, this was not prejudicial to the claimant 
since the claimant was subsequently provided adequate notice 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
claimant.  

In this case, the Board finds that the claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim and as such, the essential fairness of the 
adjudication process was not affected.  The claimant was 
provided VCAA notification and had knowledge in that regard.  
As further noted below, VA has obtained all relevant 
evidence.  Thus, even though the initial VCAA notice came 
after the initial adjudication, there is no prejudice to the 
claimant.  Further, if any notice deficiency is present in 
this case, the Board finds that any prejudice due to such 
error has been overcome in this case by the following: (1) 
based on the communications sent to the claimant over the 
course of this appeal, the claimant clearly has actual 
knowledge of the evidence the claimant is required to submit 
in this case; and (2) based on the claimant's contentions as 
well as the communications provided to the claimant by VA, it 
is reasonable to expect that the claimant understands what 
was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

Moreover, because the claim in this case is governed by the 
provisions of Chapter 71 of Title 38 of the United States 
Code, the VCAA and its implementing regulations may not be 
applicable to such claims.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 
(2004).  Notwithstanding, the Board has reviewed the case for 
purposes of ascertaining that the claimant has had a fair 
opportunity to present arguments and evidence in support of 
his claim for reimbursement of medical expenses.  In short, 
the Board concludes from that review that the requirements 
for the fair development of the appeal have been met in this 
case.


Millennium Bill Act

A review of the documentary record and the Veteran's hearing 
testimony reflects that according to the Veteran, he was 
helping his mother move on April 27, 2008.  During the course 
of the day, he engaged in a  sprinting race with some family 
members and fell to the ground, unable to breathe, and with 
cramps over his whole body.  He was thrown by others into an 
SUV car and his mother drove him to the nearest hospital, 
SACH.  He stated that she was afraid that he was having a 
heart attack or dying.  The Veteran maintains that he was 
unable to speak or call an ambulance.  He indicated that SACH 
was 10 miles away and the Loma Linda VAMC was 40 miles away.  
The Veteran indicated that his mother is unable to drive on 
the freeway and therefore took him to the closer medical 
facility.  

The medical records from SACH dated on April 27, 2008 reflect 
that the Veteran was admitted to the emergency room for a 
diagnosis of muscle cramps.  The general triage evaluation 
revealed that the Veteran was alert and oriented.  He was 
able to speak in full sentences.  His respiratory effort was 
normal and his respiratory pattern was normal.  It was noted 
that the cramping had set in after moving large furniture and 
the Veteran still had the symptoms.  The cardiac assessment 
was "N/A."  Heart sounds were reported to be normal.  The 
Veteran reported only cramping symptoms, he did not report 
chest pain or any difficulty with breathing..  A complete 
physical examination revealed that the Veteran appeared 
comfortable, alert, and oriented times four.  His pulse 
oximetry was normal.  His respiratory/chest examination 
revealed normal breath sounds and that there was no 
respiratory distress.  His cardiovascular examination 
revealed regular rate and rhythm.  Heart sounds were normal.  
The extremity examination revealed that the Veteran developed 
cramps in his thigh when he tried to flex his right hip.  
When a physician flexed his right hip, he had pain in the 
posterior right thigh.  It was further noted on the lower 
extremity assessment that the Veteran had felt a "pop" in 
the back of his right thigh when he was moving furniture.  On 
examination, he was cooperative, alert, oriented times four, 
and appeared in no acute distress.  Breath sounds were normal 
and clear bilaterally.  Respiratory effort and pattern were 
normal.  The Veteran was unable to bear weight on his right 
lower extremity and had decreased range of motion.  His 
discomfort was described as spasms and throbbing.  He was 
given Vicodan for pain.  When the Veteran was discharged, he 
was able to ambulate without assistance.  

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000.  See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed. 
Reg. 36,467 (2001).  In this case, the service rendered 
occurred after the effective date of the "Millennium Bill 
Act."

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.   To be 
eligible for payment or reimbursement for emergency services 
for non-service connected conditions in non-VA facilities, 
the veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health;

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson;

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the Veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment;

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and

(i) The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided.

See 38 C.F.R. § 17.1002.

The Veteran seeks payment or reimbursement for emergency 
services rendered for a nonservice-connected condition in a 
non-VA facility, specifically, for medical services provided 
by SACH on April 27, 2008, under 38  U.S.C.A. § 1725 and 
38 C.F.R. §§ 17.1000-1002.

Primarily at issue in this case is the third element: whether 
a VA faculty was feasibly available.  The claim was denied on 
that basis (criterion (c) under the "Millennium Bill Act.").  
The provisions in 38 C.F.R. § 17.1002 are conjunctive, not 
disjunctive; i.e. all of the aforementioned enumerated 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met]; compare Johnson v. Brown, 7 Vet. App. 
95 (1994) [only one disjunctive "or" requirement must be met 
in order for an increased rating to be assigned].

"Feasibly available" is not defined in the relevant statute 
or regulation.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
However, the provisions of 38 C.F.R. § 17.53, also for 
application, state that a VA facility may be considered as 
not feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  3 C.F.R. §§ 17.52, 17.53.  For example, a VA 
facility would not be feasibly available if there were 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  See 38 C.F.R. 
 17.1002(c).

The record reflects that the Loma Linda VAMC was available to 
treat the Veteran as they have an emergency room that is open 
24 hours per day, seven days a week.  The Board accepts that 
SACH is closer to the home of the Veteran's mother.  However, 
the Veteran made no effort to call an ambulance, contact VA, 
or go to the VA facility.  The Veteran's assertion is that he 
was having difficulty breathing and was unable to speak, his 
mother thought that he was having a heart attack or dying, 
and she was unable to transport him via the freeway to VA 
which was further away.  However, a review of the SACH 
medical records reflects that the Veteran was not having any 
difficulty breathing or speaking.  He was alert, oriented, 
speaking in sentences, and there was no respiratory or 
cardiac distress being displayed by the Veteran nor did he 
express at any time to the medical personnel that he had 
experienced a problem breathing, chest pain, or any similar 
symptoms.  He did not report that he had in fact experienced 
any of these symptoms when he was clearly conveying to the 
medical personnel the precipitating events and symptoms 
leading up to his admission so that he could be properly 
treated.  His statements at that time, under that 
circumstance, is more credible than his later statements made 
in support of his claim for reimbursement.  The Veteran had 
considerable cramping and it is reasonable that both the 
Veteran and his mother would find it necessary to seek 
immediate medical care.  However, it is not reasonable, based 
on the medical records, to find that the Veteran was unable 
to speak, call an ambulance, or be transported to the VA 
facility.  The Veteran's assertions that he was unable to 
breathe or communicate are not supported in the record; 
rather, they are contradicted.  While the Veteran's mother 
may in fact be unable to navigate the freeway, the Board 
finds that it is reasonable that an ambulance could have been 
called given the documented level of distress displayed by 
the Veteran after a short 10 mile transport as compared to 
the statements advanced by the Veteran in that regard.  As 
noted, there were no complaints of having problems breathing 
or with communication.  As such, an attempt to use the VA 
facility, although it would have meant a longer trip, would 
have been considered reasonable by a prudent layperson.  
Thus, the third criterion is not met.

Under these circumstances, the Board finds that a VA medical 
facility was feasibly available to provide the treatment in 
question, and should have been used.  Thus, the Board finds 
that a VA facility/provider was feasibly available and an 
attempt to use them before hand would have been considered 
reasonable by a prudent layperson.  Thus, the third criterion 
is not met.

Accordingly, the Board must find that the Veteran is not 
eligible to receive reimbursement for the reasonable value of 
the treatment in question under the provisions of 38 U.S.C.A. 
§ 1725.  For these reasons and bases, the preponderance of 
the evidence is against the Veteran's claim, so there is no 
reasonable doubt to resolve in his favor, and his claim must 
be denied.  38 C.F.R. §§ 3.102, 4.3; see also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to payment or reimbursement for medical services 
provided by SACH on April 27, 2008 is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


